        Case 9:20-cr-00048-DLC Document 74 Filed 04/13/21 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION


 UNITED STATES OF AMERICA,                             CR 20–48–M–DLC

              Plaintiff,

       vs.                                                   ORDER

 ZACHARY EDWARD
 SCHADEWITZ,

              Defendant.


      Before the Court is United State Magistrate Judge Kathleen L. DeSoto’s

Findings and Recommendation Concerning Plea. (Doc. 64.) Because neither party

objected, they are not entitled to de novo review. 28 U.S.C. § 636(b)(1); United

States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003). Therefore, the Court

reviews the Findings and Recommendation for clear error. McDonnel Douglas

Corp. v. Commodore Bus. Mach., Inc., 656 F.2d 1309, 1313 (9th Cir. 1981). Clear

error exists if the Court is left with a “definite and firm conviction that a mistake

has been committed.” United States v. Syrax, 235 F.3d 422, 427 (9th Cir. 2000).

      Based on Mr. Schadewitz’s appearance before Judge DeSoto, pursuant to

Federal Rule of Criminal Procedure 11, she recommends that this Court adjudge

him guilty of one count of possession with intent to distribute methamphetamine,
                                           1
        Case 9:20-cr-00048-DLC Document 74 Filed 04/13/21 Page 2 of 2



in violation of 21 U.S.C. § 841(a)(1), defer acceptance of the Plea Agreement

(Doc. 44) until it has reviewed the agreement and the Presentence Investigation

Report, and impose the agreed forfeiture against him. (Doc. 64 at 2.) Reviewing

these recommendations for clear error, the Court finds none.

      Accordingly, IT IS ORDERED that the Court ADOPTS the Findings and

Recommendation (Doc. 64) IN FULL.

      IT IS FURTHER ORDERED that Mr. Schadewitz’s motion to change plea

(Doc. 45) is GRANTED, and he is adjudged guilty of one count of possession with

intent to distribute methamphetamine, in violation of 21 U.S.C. § 841(a)(1).

      IT IS FURTHER ORDERED that in light of the United States’ Unopposed

Motion for Preliminary Order of Forfeiture (Doc. 68), the Court will adjudicate the

issue of forfeiture by separate order.

      DATED this 13th day of April, 2021.




                                         2
